DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of device claims in the reply filed on 10/18/2021 is acknowledged.  The traversal is on the ground(s) that “it should be no undue burden on the Examiner to consider all claims in the single application. 
Applicants further argue that “Furthermore, claim 15 depends from claim 1 and, thus, claims 1 and 15 have unity of invention”. 
This is not found persuasive because there is a serious burden on the examiner to examine two distinct inventions.
Furthermore, the fact that claim 15 was written as being depend on claim 1, instead of being written as an independent claim, does not mean that claims 1 and 15 have unity of invention.
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claims 1-14 are objected to because of the following informalities:  The claimed limitation “the display substrate”, as recited in claim 1, should read “a display substrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “the barrier member”, as recited in claims 1 and 2 is unclear as to the structural relationship between said barrier member and the plurality of barrier members.
The claimed limitation of “the first sub-members”, as recited in claim 3 is unclear as to the structural relationship between said first sub- members and the first sub- member recited in claim 2.
The claimed limitation of “a base substrate”, as recited in claim 2, is unclear as to whether said base substrate is the same element as the display substrate recited earlier, or a different element.  It is further unclear as to the structural relationship between the two substrates. 
The claimed limitation of “the first sub-members of the barrier members are independent of each other”, as recited in claim 3, is unclear as to how the first sub- members of the barrier members can be independent of each other, since the first sub- members are part of the barrier members. 
The claimed limitation of “a first gate electrode layer” and “a second gate electrode layer”, as recited in claim 10, is unclear as to the structural relationship between the first gate electrode layer, the second gate electrode layer and the claimed device. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 and 14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2015/0091030).Regarding claim 1, Lee et al. teach in figure 1 and related text a display device comprising: 
a functional region I and a peripheral region II surrounding the functional region, 

at least a part of the barrier member 120 is made of metal, and 
thicknesses of the barrier members in a direction perpendicular to the display substrate 20 gradually increase in the direction away from the functional region.

Regarding claim 2, Lee et al. teach in figure 1 and related text that each barrier member comprises a first sub-member 120 (e.g.) and a second sub-member 125 (e.g.) laminated one on another, the second sub-member 125 is located at a surface of the first sub-member 120 away from a base substrate 20 of the display substrate, and 
an orthogonal projection of the second sub-member 125 onto the base substrate 20 is located within an orthogonal projection of the first sub-member 120 onto the base substrate 20.

Regarding claim 3, Lee et al. teach in figure 1 and related text that the first sub- members 120 (e.g.) of the barrier members 115 (e.g.) are independent of each other.
By considering the second sub-members as being element 130 (e.g.), then Lee et al. teaches in figure 1 and related text that the barrier structure further comprises a first connection layer 125 configured to connect ends of the second sub-members 130 away from the corresponding first sub-members 120.


an orthogonal projection of each third sub-member 135 (e.g.) onto the base substrate is located within the orthogonal projection of the corresponding first sub-member 120 onto the base substrate 20.

Regarding claim 8, Lee et al. teach in figure 1 and related text that each first sub-member comprises a first sub-pattern and a second sub-pattern arranged at a same layer or different layers, and an orthogonal projection of the first sub-pattern onto the base substrate and an orthogonal projection of the second sub-pattern onto the base substrate together define at least one enclosed region.

Regarding claim 14, Lee et al. teach in figure 1 and related text a display device, comprising the display substrate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 and 9-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2015/0091030) in view of Kim et al. (2006/0220250).
Regarding claim 5, Lee et al. teach substantially the entire claimed structure, as applied to the claims above, except a second connection layer configured to connect ends of the third sub-members away from the corresponding first sub-members.
Kim et al. teach in figure 3 and related text a second connection layer (any horizontal layer) configured to connect ends of the third sub-members (the vertical elements) away from the corresponding first sub-members.
Lee et al. and Kim et al. are analogous art because they are directed to semiconductor devices comprising crack stop structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al.  because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a second connection layer configured to connect ends of the third sub-members away from the corresponding first sub-

Regarding claim 6, Lee et al. teach in figure 1 and related text that the peripheral region surrounding the functional region such that, in the combined device, the first sub- members, the second sub-members, the third sub-members, the first connection layer and/or the second connection layer surround the functional region.

Regarding claim 7, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form an orthogonal projection of each of the first sub-members, the second sub-members, the third sub-members, the first connection layer and/or the second connection layer onto the base substrate of the display substrate of a wave shape, in prior art’s device in order to optimize the effectiveness of the crack stop structure. 

Regarding claim 9, Lee et al. teach in figure 1 and related text that a thicknesses of the second sub-members in the direction perpendicular to the display substrate gradually increase in the direction away from the functional region.  Lee et al. do not teach that the first sub-members of the barrier members of barrier structure are arranged at different layers and gradually close to the base substrate in the direction away from the functional region.  Kim et al. teach in figure 3 and related text that the first sub-members of the barrier members of barrier structure are arranged at different layers.

Note that mere rearrangement of the location of parts is evidence of obviousness.  In re Japikse, 86 USPQ 70.

Regarding claim 10, Lee et al. teach in figure 1 and related text that at least one of the plurality of first sub-members is created from a same layer and made of a same material (metal) as a first gate electrode layer of the display substrate, at least one of the plurality of first sub-members is created from a same layer and made of a same material (metal) as a second gate electrode layer of the display substrate, and/or at least one of the plurality of first sub-members is created from a same layer and made of a same material as a semiconductor layer of the display substrate.

Regarding the claimed limitations of “created from”, as recited in claims 10-11, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation (creating) of the elements from the same layer does not produce a structure which is different from a structure which is formed without forming said elements from the same layer.


Regarding claim 11, Lee et al. teach in figure 1 and related text that the first connection layer is created from a same layer and made of a same material as a source electrode layer and a drain electrode layer of the display substrate, and the second connection layer is created from a same layer and made of a same material as an anode layer of the display substrate.

Regarding claim 12, Lee et al. teach in figure 1 and related text a dielectric layer 155 arranged at a side of each first sub-member120 (e.g.) away from the base substrate 20; and a planarization layer 145 arranged at a side of the first connection layer away from the base substrate.
Lee et al. do not explicitly state that the dielectric layer is provided with a plurality of first via-holes and the second sub-members being formed in the first via-holes in a one-to-
Regarding the claimed limitations of “the dielectric layer is provided with a plurality of first via-holes and the second sub-members being formed in the first via-holes in a one-to-one manner, and the planarization layer is provided with a plurality of second via-holes, the third sub-members being formed in the second via-holes in a one-to-one manner”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation or the use of via-holes does not produce a structure which is different from a structure which is not formed by using via-holes but is rather formed by selective deposition of the layers. 
In the alternative, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the dielectric layer with a plurality of first via-holes and the second sub-members being formed in the first via-holes in a one-to-one manner, and to provide the planarization layer with a plurality of second via-holes, the third sub-members being formed in the second via-holes in a one-to-one manner, in prior art’s device in order to simplify the processing steps of making the device.

Regarding claim 13, Lee et al. teach in figure 1 and related text that the first connection layer is made of a same material as each second sub-member, and the second connection layer is made of a same material as each third sub-member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
11/10/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800